            CASE 0:18-cv-01454-MJD-KMM Doc. 41 Filed 12/10/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA


 Yufan Zhang,                                                Civil Case No. 18-cv-01454-MJD-KMM

                         Plaintiff,

 v.

 UnitedHealth Group, and Sujatha                                       ORDER
 Duraimanickam,

                         Defendant.


        This matter is before the Court on Defendants’ email request to modify the November 18,

2020 Order setting a briefing schedule for the parties to file applications to confirm, vacate, modify,

or correct the arbitration award. In the November 13th Order, the Court provided a joint filing

deadline of December 21, 2020, for filing of an application to confirm the arbitration award or to

vacate, modify, or correct the award. The Court also provided a joint response deadline of January

25, 2021.

        Defense counsel asks the Court to adjust these deadlines so that they align with the deadlines

established in the relevant provisions of the Federal Arbitration Act (“FAA”). Pursuant to 9 U.S.C.

§ 9, any party to an arbitration may apply to a court to confirm an arbitration award “at any time

within one year after the award is made….” Under § 12 of the FAA, “[n]otice of a motion to vacate,

modify, or correct an award must be served upon the adverse party or his attorney within three

months after the award is filed or delivered.” This three-month deadline from the completion of the

arbitration operates like a statute of limitations. Stedman v. Great Am. Ins. Co., No. 4:06-CV-101, 2007

WL 1040367, at *4 (D.N.D. Apr. 3, 2007) (“It is well-settled in the Eighth Circuit that a failure to

file a motion to vacate, modify, or correct an arbitration award within the statutory time period
           CASE 0:18-cv-01454-MJD-KMM Doc. 41 Filed 12/10/20 Page 2 of 3



waives any defenses to confirmation that may be asserted in a timely motion to vacate.”) (citing

cases).

          These provisions provide the parties in this case more time to file the relevant motions than

the Court established in its November 18th briefing Order.1 Defense counsel copied Mr. Zhang on

the email request to the Court and he has expressed no opposition to the Defendants’ proposed

modification of the deadlines. Accordingly, the Court finds that the deadlines should be adjusted as

set forth in the following paragraphs.

          1. Any motion to vacate, modify, or correct the arbitration award, pursuant to 9 U.S.C.

             §§ 10, 11, must be filed on or before January 6, 2021. Any response to such a motion

             must be filed on or before January 27, 2021.

          2. Any motion to confirm the arbitration award, pursuant to 9 U.S.C. § 9, must be filed on

             or before October 6, 2021. However, as the Defendants are the more likely of the

             parties to file such a motion, and will likely be responding to any motion from

             Mr. Zhang by the January 27, 2021 deadline established in Paragraph 1 of this Order, the

             Court encourages Defendants to file a motion to confirm the arbitration award in

             conjunction with such a response. Any response to a motion to confirm the

             arbitration award must be filed within 21 days of the date such a motion is filed.

          3. Upon the receipt of the briefing permitted by this Order, the Court will issue a decision

             on the motions based on the written submissions alone and without a hearing.



1
         The Arbitrator in this case rendered a judgment on the arbitration claims in favor of
UnitedHealth Group on October 5, 2020. Accordingly, the deadline for a motion to vacate, modify,
or correct an arbitration award pursuant to 9 U.S.C. §§ 10 & 11 is January 6, 2021. This falls well
after the December 21, 2020 deadline established in the Court’s November 18th briefing Order. A
motion to confirm the arbitration award need not be filed until one year after the arbitration award
is made, but “Defendants represent that they intend to file a motion to confirm promptly once the
January 6, 2021 date passes.” [Email from Sarah Riskin to Menendez, M.J. (Dec. 9, 2020 3:40 PM)
(on file with the Court).]


                                                    2
       CASE 0:18-cv-01454-MJD-KMM Doc. 41 Filed 12/10/20 Page 3 of 3



     4. If neither party files the motions required by this Order by the deadlines established

         herein, the undersigned United States Magistrate Judge may recommend that the

         litigation be dismissed for failure to prosecute.


Date: December 10, 2020                                 s/Katherine Menendez
                                                        Katherine Menendez
                                                        United States Magistrate Judge




                                                 3
